
	

115 S3104 IS: Expanded SUTA Act of 2018
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3104
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2018
			Mr. Tester (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to expand substantially underserved trust area
			 authority to all rural development programs of the Department of
			 Agriculture.
	
	
		1.Short title
 This Act may be cited as the Expanded SUTA Act of 2018.
 2.Expansion and clarification of existing authoritySection 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking Rural Utilities Service in the matter preceding subparagraph (A) and all that follows through the period at the end of subparagraph (B) and inserting rural development mission area.; and
 (B)in paragraph (2), by inserting , including a community within any former Indian reservation, before with respect to which; and (2)in subsection (c)—
 (A)in paragraph (1), by striking Rural Utilities Service to qualified utilities or applicants and inserting rural development mission area to qualified applicants; and (B)in paragraph (2), by striking Rural Utilities Service to facilitate the construction, acquisition, or improvement of infrastructure and inserting rural development mission area.
				
